Citation Nr: 1536659	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-30 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to an initial compensable rating for a left ring finger disability, to include whether a May 2012 reduction from 10 percent to 0 percent for a left ring finger disability was proper.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).   


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection and assigned a 10 percent rating for a left ring finger disability, effective November 16, 2009, and denied service connection for a lumbar spine disability and for a cervical spine disability.  The claims file was subsequently transferred to the RO in Atlanta, Georgia.  

A May 2012 rating decision reduced the disability rating for left ring finger disability, from 10 percent to 0 percent, effective November 16, 2009.  

As will be explained in further detail below, the Board notes that in light of Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating in this case, and the Board has rephrased the issues to include a claim for a TDIU.

The Board notes that during the course of his appeal, the Veteran had submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in which he designated Kenneth LaVan as his representative.  Subsequent to the February 2013 certification of the appeal to the Board, in July 2015, the Veteran's representative submitted a motion to withdraw as the Veteran's representative.  He cited the fact that the Veteran no longer wished for his representation as reason for his withdrawal and notified the Veteran of his withdrawal.  Because the representative's July 2015 request to withdraw was received after the appeal was certified to the Board, the attorney is obligated to make a motion to the Board demonstrating good cause to withdraw as the Veteran's representative at this juncture.  See 38 C.F.R. § 20.608(b) (2015).  However, the Board finds that the representative provided a reason for his withdrawal and complied with the provisions of 38 C.F.R. § 20.608(b).  Therefore, withdrawal of representation is accepted as valid, and the Board recognizes that the Veteran is proceeding in this appeal as pro se.      

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran had previously been scheduled for a July 16, 2015 hearing, but that he did not appear for the hearing.  However, in July 6, 2015, correspondence, the Veteran's former representative had requested that the Veteran's hearing be rescheduled.  He explained that he had been unable to locate the Veteran and confirm whether or not he was aware of his scheduled hearing.  The claims file indicates that January 2015 and March 2015 correspondence to the Veteran regarding his hearing had been returned as not deliverable.  The Board notes that these letters were sent to "4635 Ptree Place, Pkway Apt. F," but that the address used on a July 2015 letter to the Veteran from his former representative was "839 Ralph David Abernathy Blvd SW."  As it appears that the Veteran may not have received proper notice of his hearing and his requested hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.700, 20.704 (2015).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must also consider entitlement to a TDIU when a claimant seeks an increased rating for a service-connected disability if a TDIU claim is expressly raised by the claimant or raised by the evidence of record.  Pursuant to VA Fast Letter 13-13, if a claimant has filed a notice of disagreement regarding an increased disability evaluation, but the claimant then claims entitlement to a TDIU due to the disability currently on appeal, and the rating decision denies TDIU, then the TDIU issue is part of the pending appeal.  In such situations, VA is required to furnish the veteran with a statement of the case or supplemental statement of the case, as appropriate, so that the claimant may perfect the appeal.  See VA Fast Letter 13-13 at 6.   

In this case, in May 2010, the Veteran filed a notice of disagreement with the assigned rating for his left ring finger disability as well as a claim for a TDIU due to his left ring finger disability.  While his increased rating claim was pending, the RO denied a TDIU in a January 2011 rating decision.  Therefore, the TDIU issue is now part and parcel to the left ring finger disability increased rating claim and remains pending, as a statement of the case addressing this matter has not yet been furnished to the Veteran, per the guidance of VA Fast Letter 13-13.  Accordingly, the Board must remand the issue of entitlement to a TDIU to the RO/AMC so that the Veteran may be provided with the appropriate statement of the case in compliance with VA Fast Letter 13-13.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the issue should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a travel board hearing in connection with his appeal to be held at the RO in Atlanta, Georgia.  Notice of this hearing must be sent to the most recent address of record, as reflected in July 2015 correspondence to the Veteran from his former representative.  

2.  Issue a statement of the case pertaining to the issue of entitlement to a TDIU so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




